880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, SR. Plaintiff-Appellant,v.James L. COX;  Susan Shanks;  Leta Burgess;  Melinda Disney;Robert Weismueller, Defendants-Appellees,Joe Fowler;  Carl Hill, Defendants.
No. 89-5245.
United States Court of Appeals, Sixth Circuit.
July 28, 1989.

1
Before KENNEDY and KRUPANSKY, Circuit Judges and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction on the basis that the appeal was taken from a nonappealable order.


3
A review of the record indicates that the 42 U.S.C. Sec. 1983 civil rights complaint named seven defendants.  Appellant appealed on January 26, 1989, from the December 27, 1988, order dismissing five of the seven defendants.  The district court action remains pending as to defendants Fowler and Hill.


4
Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pending of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, U.S. Senior District Judge for the Western District of Michigan, sitting by designation